—Judgment, Supreme Court, New York County (Felice Shea, J.), rendered January 14, 1999, convicting defendant, after a jury trial, of two counts of auto stripping in the second degree, two counts of criminal mischief in the fourth degree, and two counts of petit larceny, and sentencing him, as a second felony offender, to concurrent terms of .2 to 4 years on the auto stripping convictions concurrent with four concurrent terms of 1 year each on the criminal mischief and petit larceny convictions, unanimously affirmed.
The verdict was based on legally sufficient evidence. The evidence warranted the conclusion that defendant broke the windows on both vehicles in question, and stole property from inside both vehicles without the permission or authority of the owners.
The court properly rejected, as untimely, defendant’s request for a missing witness charge concerning the owner of the second vehicle defendant was charged with damaging, since the request was made after the completion of all the evidence (see, People v Gonzalez, 68 NY2d 424, 427-428). Further, the prosecutor, in the absence of the jury, explained the unavailability of the witness and the People’s lack of control over him. Concur — Rosenberger, J. P., Nardelli, Ellerin, Lerner and Andrias, JJ.